— Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered July 13, 2010 in a proceeding pursuant to CPLR article 52. The order, among other things, directed respondent Resolution Management, LLC to pay the sum of $537,000 into an escrow account.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Colonial Sur. Co. v Lakeview Advisors, LLC (81 AD3d 1460 [2011]). Present— Smith, J.P., Peradotto, Lindley, Sconiers and Martoche, JJ.